Citation Nr: 0905231	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a right knee 
disability as secondary to service-connected lumbosacral 
strain.

3.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision from the 
Regional Office (RO) in New Orleans, Louisiana of the 
Department of Veterans Affairs (VA).

In October 2007, the appellant appeared and testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is in the record.

In a March 2008 decision, the Board granted another issue in 
full, thereby removing it from appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
The Board also remanded these issues for further development.  
Such has been completed and this matter is returned to the 
Board for further consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Following the Board's remand of March 2008 as noted above, 
additional evidence was obtained and the AOJ issued a 
supplemental statement of the case (SSOC) in October 2008, 
readjudicating these issues on appeal.  On December 9, 2008 
the Board's Intake Unit received documents submitted by the 
representative which included a written statement from the 
Veteran dated on November 24, 2008 stating that he had 
received a supplemental statement of the case and had 
completed and attached a second VA Form 9 to "go along 
with" the first VA Form 9.  Attached to this document is a 
VA Form 9 dated November 25, 2008 which revealed the Veteran 
had checked off the box indicating that he wanted to attend a 
hearing before a Veterans Law Judge to be held at the RO 
(Travel Board Hearing).  He also attached a second page to 
the VA Form 9 wherein he expressed his continued disagreement 
with the decisions made on the most recent SSOC, and also 
took issue with the development conducted by the RO following 
the Board's March 2008 remand, including the VA examination 
conducted pursuant to this remand.

Although he is noted to have attended a videoconference 
hearing in October 2007, since he now desires to attend a 
Travel Board hearing and wishes to address the additional 
evidence obtained since the last hearing, additional action 
is required in this case.  Pursuant to 38 C.F.R. § 20.700 
(2008), a hearing on appeal before the Board will be granted 
if a claimant expresses a desire to appear in person.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2008)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the Veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran and his 
representative.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




